Exhibit 10.29


PATHMARK STORES, INC.

April 1, 2004

Mr. Mark Kramer
2308 Harmon Cove Towers
Tower 1
Secaucus, NJ 07094

Employment Agreement

Dear Mark:

The following sets forth the agreement between Pathmark Stores, Inc. (the
“Company”) and you regarding the terms and conditions of your employment as an
officer and employee of the Company during the Term.

1. Term of Employment Under the Agreement. The term of this Agreement (the
“Term”) shall commence on April 1, 2004 (the “Effective Date”) and shall
continue until the second anniversary of the Effective Date; provided, however,
that, commencing on April 1, 2005 and on each successive April 1st thereafter
(each a “Renewal Date”), the Term shall automatically extend for one additional
year, unless at least thirty days prior to the next Renewal Date the Company has
delivered to you or you have delivered to the Company written notice of the
desire not to extend the Term. For purposes of this Agreement, “Fiscal Year”
means the Company’s fiscal year. Subject to the provisions of Section 4 below,
either party may terminate your employment under this Agreement at any time.

2. Employment During the Term. During the Term, you shall be employed as an
Executive Vice President of the Company, and your duties and responsibilities to
the Company shall be consistent in all respects with such position. In addition,
pursuant to this Agreement, in the sole discretion of the Company and for no
additional consideration, you agree to serve as an officer of any subsidiary or
parent corporation of the Company. You shall devote substantially all of your
business time, attention, skills and efforts exclusively to the business of the
Company, other than de minimis amounts of time devoted by you to the management
of your personal finances or to engaging in charitable or community services.
Your principal place of employment shall be the executive offices of the
Company, although you understand and agree that you will be required to travel
from time to time for business purposes.

3. Compensation During the Term.

(a) Salary. As compensation to you for all services rendered to the Company, the
Company will pay you a base salary (the “Salary”) at the rate of $229,000 per
annum, which will be reviewed annually by the Chief Executive Officer of the
Company and may be increased (but not decreased) by the Board of Directors of
the Company (the “Board”) or a duly appointed Compensation Committee of the
Board (the “Committee”) on the basis of the recommendation of the Chief
Executive Officer. Hereinafter any reference to the Board shall be interpreted
to mean either the Board or, in the event that the Board has delegated its
authority or responsibility in such context to the Committee, the Committee.
Your Salary will be paid to you in accordance with the Company’s regular payroll
practices.

 

(b) Annual Bonus. During the Term, you shall be eligible to participate in the
Company’s Executive Incentive Plan (the “EIP”). Under the EIP, you will be
eligible to earn an annual bonus (the “Annual Bonus”) in an amount up to a
maximum specified percentage of your actual Salary earned during the applicable
Fiscal Year (the “Maximum Bonus Amount”), set by the Committee in accordance
with the terms of the EIP and based upon targets set by the Committee, for your
Annual Bonus for such Fiscal Year. The Maximum Bonus Amount will be reviewed
annually by the Committee and may be increased (but not decreased) pursuant to
such review. The Maximum Bonus Amount for any partial Fiscal Year occurring
during the Term shall be prorated. The Annual Bonus earned by you for any Fiscal
Year will be paid to you within 120 days following the end of such Fiscal Year.

(c) Benefits. During the Term, you shall be eligible to participate in each
pension, welfare and fringe benefit program made available generally to
executives of the Company in accordance with the terms and provisions of each
such program; provided, however, that the Company shall not be obligated to
provide any supplemental retirement plan or any similar arrangement to you.

(d) Business Expenses. The Company will reimburse you upon presentation by you
of appropriate documentation for business expenses reasonably incurred by you in
connection with the performance of your duties under this Agreement.

4. Effect of Termination of Employment. Definitions of terms first used and not
otherwise defined in this Section 4 are set forth in Section 4(g).

(a) Involuntary Termination. (i) Subject to 4(f) below, in the event of your
Involuntary Termination (as defined in Section 4(g) below) during the Term, the
Company shall pay you (A) the full amount of the accrued but unpaid Salary you
have earned through the Date of Termination (as defined in Section 4(d) below),
plus a cash payment (calculated on the basis of your rate of Salary then in
effect) for all unused vacation time which you may have accrued as of the Date
of Termination; (B) the amount of any earned but unpaid Annual Bonus for any
Fiscal Year of the Company ended on or prior to the Date of Termination; and (C)
any unpaid reimbursement for business expenses you are entitled to receive under
Section 3(d) above.

(ii) In the event of your Involuntary Termination during the Term, the Company
shall pay you a severance amount equal to your annual rate of Salary, based on
the annual rate then in effect immediately prior to such Involuntary
Termination, multiplied by two (the “Severance Amount”); provided, however, that
in no event shall the Severance Amount be greater than twice your annual rate of
Salary. The Severance Amount shall be payable in installments during the period
beginning on the Date of Termination and ending on the second anniversary
thereof (the “Severance Period”) in accordance with the Company’s ordinary
payroll practices.

2

(iii) In the event of your Involuntary Termination during the Term, you and your
eligible dependents shall continue to be eligible to participate during the
Benefit Continuation Period (as hereinafter defined) in the welfare benefit
plans, including medical, dental, health, life and similar insurance plans
applicable to you immediately prior to your Involuntary Termination on the same
terms and conditions in effect for you and your dependents immediately prior to
such Involuntary Termination. For purposes of this Agreement, “Benefit
Continuation Period” shall mean, in connection with your Involuntary
Termination, the period beginning on the Date of Termination and ending on the
earliest to occur of (A) the end of the Severance Period, (B) the date you are
eligible to be covered under the benefit plans of a subsequent employer, and (C)
the date of your breach of any provision of Section 4 hereof.

(iv) Except as otherwise provided in the provisions of any employee benefit plan
in which you are a participant, in the event of your Involuntary Termination, as
of the Date of Termination, you will relinquish the right to any additional
payments or benefits from the Company under this Agreement or otherwise.

(b) Voluntary Resignation; Termination for Cause. In the event your employment
ends at any time during the Term as a result of your resignation without Good
Reason (as defined in Section 4(g) below) or a termination by the Company for
Cause (as defined in Section 4(g) below), the Company shall pay you the full
amount of the accrued but unpaid Salary you have earned through the Date of
Termination, plus a cash payment (calculated on the basis of your rate of Salary
then in effect) for all unused vacation time which you may have accrued as of
the Date of Termination and any unpaid reimbursement for business expenses you
are entitled to receive under Section 3(d) above. You shall immediately
relinquish the right to any other payments or benefits from the Company under
this Agreement or otherwise, except with respect to any employee benefit plan
that provides otherwise.

(c) Death or Disability. If your employment with the Company ends as a result of
your death or Disability (as defined in Section 4(g) below) during the Term, the
Company shall pay you (or, in the event of your death, your Beneficiary (as
hereinafter defined)) the full amount of the accrued but unpaid Salary you have
earned through the Date of Termination, plus a cash payment (calculated on the
basis of your rate of Salary then in effect) for all unused vacation time which
you may have accrued as of the Date of Termination and any unpaid reimbursement
for business expenses you are entitled to receive under Section 3(d) above. In
addition, the Company shall pay you the amount of any earned but unpaid Annual
Bonus for any Fiscal Year of the Company ended on or prior to the Date of
Termination. Except as otherwise provided in this Section 4(c) or the provisions
of any employee benefit plan in which you are a participant, as of the Date of
Termination, you will relinquish the right to any additional payments or
benefits from the Company under this Agreement or otherwise. For purposes of
this Agreement, “Beneficiary” shall mean the person or persons designated by you
in writing to receive any benefits payable to you hereunder in the event of your
death or, if no such persons are so designated, your estate. No Beneficiary
designation shall be effective unless it is in writing and received by the
Company prior to the date of your death.

3

(d) Date and Notice of Termination. Any termination of your employment by the
Company or by you during the Term shall be communicated by a notice of
termination to the other party hereto (the “Notice of Termination”). The Notice
of Termination shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of your employment
under the provision so indicated. The date of your termination of employment
with the Company (the “Date of Termination”) shall be determined as follows: (i)
if your employment is terminated for Disability, thirty days after a Notice of
Termination is given (provided that you shall not have returned to the full-time
performance of your duties during such thirty-day period); (ii) if your
employment is terminated by the Company in an Involuntary Termination, the date
specified in the Notice of Termination (or if no date is specified in the Notice
of Termination, the date the Notice of Termination is delivered to you); (iii)
if your employment is terminated by the Company for Cause, the later of (A) the
date specified in the Notice of Termination and (B) the expiration of the
applicable period set forth in the definition of Cause during which you may
effect a cure or meet with the Board if such period expires without such cure
being effected by you and without a reversal on the part of the Board regarding
its decision to terminate you for Cause; (iv) if the basis for your Involuntary
Termination is your resignation for Good Reason, the Date of Termination shall
be the later of (A) the date specified in the Notice of Termination and (B) the
expiration of the applicable cure period set forth in the definition of Good
Reason if such period expires without such cure being effected by the Company;
(v) in the event of your resignation of employment other than for Good Reason,
the Date of Termination shall be the date set forth in the Notice of
Termination, which shall be no earlier than thirty days after the date such
notice is received by the Company; and (vi) the Date of Termination in the event
of your death shall be the date of your death.

(e) No Mitigation or Reduced Severance Amount. The parties hereto acknowledge
and agree that, in the event of your Involuntary Termination, you will not be
required to mitigate your damages by affirmatively seeking other employment or
to accept a reduced Severance Amount in the event that you obtain other
employment after such termination.

(f) Breach of Protective Covenants. If, following the Effective Date, you breach
any of the provisions of Section 5 below, you shall not be eligible, as of the
date of such breach, for any Severance Amount, and all obligations of the
Company to pay any Severance Amount or Sale Severance Amount hereunder shall
thereupon cease.

(g) Definitions. For purposes of this Agreement, the following defined terms
shall apply:

(i) “Cause” shall mean the termination of your employment with the Company
because of (A) your willful and repeated failure (other than by reason of
incapacity due to physical or mental illness) to perform the material duties of
your employment with the Company after notice from the Company of such failure
and your inability or unwillingness to correct such failure within thirty days
of such notice, (B) your conviction of a felony or your plea of no contest to a
felony, (C) perpetration by you of a material dishonest act or fraud against the
Company or any parent or subsidiary thereof or (D) any material breach by you of
this Agreement, including, but not limited to, any breach of the covenants set
forth in Section 5 hereof.

4

(ii) “Disability” shall mean your absence from continuous full-time employment
with the Company for a period of at least 180 consecutive days by reason of a
mental or physical illness.

(iii) “Good Reason” shall mean your resignation because of (A) the failure of
the Company to pay any material amount of compensation to you when due, (B) any
other material breach by the Company of the Agreement, (C) receipt of notice by
you pursuant to Section 1 hereof of the Company’s decision not to extend the
Term, (D) notice by the Company to you of the relocation of your principal place
of business to a location more than fifty miles from Carteret, New Jersey unless
you consent to such relocation, or (E) a material, adverse reduction or
diminution in your title, duties, positions or responsibilities with the
Company. In order to constitute Good Reason, you must provide written
notification of your intention to resign within sixty days after you know or
have reason to know of the occurrence of any such event. After you provide such
written notice to the Company, the Company shall have thirty days from the date
of receipt of such notice to effect a cure of the condition constituting Good
Reason, and, upon cure thereof by the Company (which cure shall be retroactive
with respect to any monetary matter), such event shall no longer constitute Good
Reason.

(iv) “Involuntary Termination” shall mean either (A) your termination of
employment by the Company other than for Cause or Disability or (B) your
resignation of employment with the Company for Good Reason.

5. Protective Covenants.

(a) No Competing Employment. During the period beginning on the Effective Date
and ending on the later of (i) the last day of the Term, or (ii) the last day of
the Severance Period (the “Restricted Period”), you shall not, without the prior
written consent of the Board, directly or indirectly, whether as owner,
consultant, employee, partner, joint venturer, or agent, through stock
ownership, investment of capital, lending of money or property, rendering of
services, or otherwise (except ownership of less than 1% of the number of shares
outstanding of any securities which are publicly traded), compete with the
retail supermarket or drugstore business, or any other business contributing at
least 15% of the consolidated revenues, of the Company or any parent or
subsidiary of the Company (such businesses are individually and as a group
hereinafter referred to as the “Business”), provide services to, whether as an
employee or consultant, own, manage, operate, control, participate in or be
connected with (as a stockholder, partner, or any similar ownership interest)
any corporation, firm, partnership, joint venture, sole proprietorship or other
entity which so competes with the Business, except for the aforementioned 1%
ownership of publicly traded securities. The restrictions imposed by this
Section 5(a) shall not apply to any state within the United States in which the
Company, its parent or its subsidiaries are not engaged in the Business and do
not have an articulated plan to engage in the Business in the future as of the
Date of Termination. You understand and agree that the rights and obligations
set forth in this Section 5(a) may extend beyond the Term.

5

(b) No Solicitation of Employees and Certain Other Persons. During the
Restricted Period, you shall not, without the prior written consent of the
Board, directly or indirectly (i) solicit in competition with the Business any
person, group or class of persons who at any time either during the Term or
during the Restricted Period have any business relationship with the Business,
the loss, diminution or moderation of which would likely be detrimental to the
Business; (ii) solicit or recruit, directly or indirectly, any employee or
independent contractor of the Company for the purpose of being employed by you,
directly or indirectly, or by any competitor of the Company on behalf of which
you are acting as an agent, representative or employee; (iii) solicit,
influence, or attempt to influence, for a purpose or in a manner that would
likely be materially detrimental to the Business, any provider of services or
products to the Business with respect to its relationship with the Business,
including, without limitation, any person or entity which has been a provider of
services or products to the Business during the Executive’s employment with the
Company, or take any action detrimental to the existing or prospective
relationships between the Business and any provider of services; or (iv) assist
or encourage any other person in carrying out, directly or indirectly, any
activity that would be prohibited by the provisions of this Section 5(b) if such
activity were carried out by you, and, in particular, you agree that you will
not, directly or indirectly, induce any employee of the Business to carry out
any such activity. You understand and agree that the rights and obligations set
forth in this Section 5(b) may extend beyond the Term.

(c) Confidentiality. You recognize that the services you perform for the Company
are special, unique and extraordinary in that you may acquire confidential
information and trade secrets concerning the operations of the Company, its
parent and its subsidiaries, the use or disclosure of which could cause the
Company substantial loss and damages which could not be readily calculated, and
for which no remedy at law would be adequate. Accordingly, you covenant and
agree with the Company that you will not at any time, except in performance of
your obligations to the Company hereunder or with the prior written consent of
the Board, directly or indirectly, disclose any secret or confidential
information that you may learn by reason of your association with the Company.
The term “confidential information” includes, without limitation, information
not previously disclosed to the public or to the trade by the Company’s
management with respect to the Company or any of its parent’s or subsidiaries’
business plans, prospects and opportunities, the identity of any suppliers,
proprietary information regarding customers, operational strengths and
weaknesses, trade secrets, know-how and other intellectual property, systems,
procedures, manuals, confidential reports, product price lists, marketing plans
or strategies, and financial information. You understand and agree that the
rights and obligations set forth in this Section 5(c) are perpetual and, in any
case, shall extend beyond the Restricted Period.

(d) Injunctive Relief. Without limiting the remedies available to the Company,
you acknowledge that a breach of any of the covenants contained in this Section
6 may result in material irreparable injury to the Company for which there is no
adequate remedy at law, that it will not be possible to measure damages for such
injuries precisely and that, in the event of such a breach or threat thereof,
the Company shall be entitled to seek a temporary restraining order or a
preliminary or permanent injunction restraining you from engaging in activities
prohibited by this Section 5 or such other relief as may be required to
specifically enforce any of the covenants in this Section 5.

6. Successors; Binding Agreement.

(a) Assumption by Successor. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and to agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place; provided, however, that no such assumption shall relieve the Company of
its obligations hereunder.

6

(b) Enforceability; Beneficiaries. This Agreement shall be binding upon and
inure to the benefit of you (and your personal representatives and heirs) and
the Company and any organization which succeeds to substantially all of the
business or assets of the Company, whether by means of merger, consolidation,
acquisition of all or substantially all of the assets of the Company or
otherwise.

7. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand, sent by telecopier or
mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to the Chief Executive Officer, Pathmark Stores, Inc., 200
Milik Street, Carteret, New Jersey 07008, telecopier number (732) 499-3100, with
a copy to the General Counsel of the Company, telecopier number (732) 499-3460,
or to you at the address set forth on the first page of this Agreement or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

8. Miscellaneous.

(a) No Rights to Continued Employment. Neither this Agreement nor any of the
rights or benefits evidenced hereby shall confer upon you any right to
continuance of employment by the Company or interfere in any way with the right
of the Company to terminate your employment, subject to the provisions of
Section 4 above, for any reason, with or without Cause.

(b) Amendments, Waivers, Superceding Agreement. No provision of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing by the parties hereto. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement, and this Agreement shall supersede all prior
agreements, negotiations, correspondence, undertakings and communications of the
parties, oral or written, with respect to the subject matter hereof, including
the Agreement dated June 13, 2003 between you and the Company, which is of no
further force and effect.

(c) Validity; Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect. If the
final determination of a court of competent jurisdiction or arbitrator declares,
after the expiration of the time within which judicial review (if permitted) of
such determination may be perfected, that any term or provision hereof is
invalid or unenforceable, (i) the remaining terms and provisions hereof shall be
unimpaired and (ii) the invalid or unenforceable term or provision shall be
deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision.

7

(d) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.

(e) Withholding. Amounts paid to you hereunder shall be subject to all
applicable federal, state and local wage withholdings.

(f) Headings. The headings contained in this Agreement are intended solely for
convenience of reference and shall not affect the rights of the parties to this
Agreement.

(g) Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of New Jersey
applicable to contracts entered into and performed in such state.

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter, which will then
constitute our agreement on this subject.

Sincerely,

PATHMARK STORES, INC.


By: /s/ Eileen R. Scott     
       Name: Eileen R. Scott
       Title: Chief Executive Officer



Agreed to as of this 1st day of April, 2004.

/s/ Mark Kramer    
    Mark Kramer



8